IN THE MATTER OF THE PETITION               •      IN THE
FOR REINSTATEMENT OF
WILLIAM L. SISKIND TO                       •      COURT OF APPEALS
THE MARYLAND BAR
                                            •      OF MARYLAND

                                            •      Misc. Docket AG
                                            •      No. 107
                                            •      September Term, 2014

                                       ORDER


       The Court having considered the Petition for Reinstatement of William L.

Siskind, memorandum in support of petition and the response filed thereto by the

Attorney Grievance Commission in the above captioned case, it is this 17th day of

September, 2015

       ORDERED, that the petition be, and it is hereby, DENIED.



                                                   Is/ Mary Ellen Barbera
                                                   Chief Judge